Citation Nr: 9928144	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-27 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to a disability rating greater than 40 
percent for enucleation of the right eye, residual of 
shrapnel wound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current left eye disability and his period of 
active military service or any service-connected disability.  

3.  The veteran has anatomical loss of the right eye and the 
best corrected distant visual acuity in the left eye is 
20/30.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left eye disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The criteria for a disability rating greater than 40 
percent for enucleation of the right eye, residual of 
shrapnel wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.383, 4.1-4.7, 4.75, 4.84a, 
Diagnostic Code 6066 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Left Eye Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has repeatedly held that 
this provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999); Wade v. West, 11 Vet. App. 302, 304-
305 (1998); Russo v. Brown, 9 Vet. App. 46, 50 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).  

Moreover, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

In this case the service medical records are negative for 
evidence of any injury or other disability of the left eye.  
The October 1945 discharge examination report indicates that 
the veteran had 20/20 vision in the left eye.

The veteran is currently diagnosed as having age-related 
macular degeneration in the left eye.  In addition, a private 
medical statement shows a diagnosis of mild cortical cataract 
in the left eye.  Finally, VA outpatient records show a 
diagnosis of compound hypermetropic astigmatism.  The veteran 
asserts that the left eye disorder results from a shrapnel 
wound he received in service.  To the extent that this 
assertion suggests the occurrence of an in-service injury to 
the left eye, the Board accepts the assertion as true.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 
Vet. App. at 21.

However, the record does not reveal the presence of a left 
eye disability during service or for many years after 
service.  None of the medical evidence of record has related 
any current left eye disability to the veteran's period of 
active service or to any service-connected disability.  In 
fact, statements from the veteran himself constitute the only 
evidence concerning the etiology of the left eye disorders.  
However, the veteran is a lay person not trained in medicine.  
His personal opinion as to causation of the left eye 
disorders is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Absent a 
competent medical opinion linking one of his current left eye 
disabilities to service or to a service-connected disability, 
the claim is not well grounded.  Epps, 126 F.3d at 1468.  
Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a left eye disorder and his claim must be 
denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 
F.3d at 1468.  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claim.  Morton v. West, 12 Vet. App. 477(1999); Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).


Increased Rating for Right Eye Disability

Where there is a claim for an increased rating for a service-
connected disability, a mere allegation that the disability 
has become more severe is sufficient to establish a well-
grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right eye disability is currently rated as 40 
percent disabling under Diagnostic Code (Code) 6066.  
38 C.F.R. § 4.84a.  Under Code 6066, a 40 percent rating is 
assigned when there is anatomical loss of one eye with visual 
acuity of 20/40 in the other eye.  A 50 percent rating is 
warranted when the visual acuity in the remaining eye is 
20/50.  38 C.F.R. § 4.84a, Code 6065.  An additional 10 
percent should be added if an artificial eye cannot be worn.  
38 C.F.R. § 4.84a, Note 6. 

Compensation is payable for the combination of blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of non-service 
connected disability, provided the non-service connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1).  

The best distant vision obtainable after best correction by 
glasses is generally the basis for rating loss of visual 
acuity.  38 C.F.R. § 4.75. 

The RO originally granted service connection for loss of 
vision in the right eye in December 1945 and awarded a 30 
percent rating.  In November 1958, following surgical 
enucleation of the right eye, the RO increased the rating to 
40 percent.  

In a September 1996 claim, the veteran stated that the vision 
in his left eye had deteriorated, such that a rating in 
excess of 40 percent was warranted.  In connection with that 
claim, the veteran underwent a VA ophthalmologic examination 
in October 1996.  Ocular history was significant for right 
eye prosthesis secondary to trauma.  Corrected visual acuity 
of the left eye at far was 20/30.  In addition, the RO 
obtained the veteran's VA outpatient treatment records.  
Records dated in July 1997 showed corrected left eye distant 
visual acuity of 20/30.  Records dated before that time 
showed identical or better visual acuity.  The October 1996 
VA ophthalmologic report and the VA outpatient treatment 
records from June 1996 indicate that the veteran was wearing 
a right eye prosthesis.  

Considering the evidence of record, the Board finds that the 
veteran more nearly meets the criteria for the currently 
assigned 40 percent for the right eye disability.  The 
veteran is not blind in the left eye which precludes 
application of the provisions of 38 C.F.R. § 3.383.  Since 
the veteran has been shown to have left eye visual acuity of 
20/30 he does not meet the criteria for a 50 percent rating 
under Code 6065.  The evidence also reveals that the veteran 
wears a right eye prosthesis which precludes an additional 10 
percent for veterans who are unable to wear an artificial 
eye.  Accordingly, the Board finds that an increased rating 
for enucleation of the right eye, residual of shrapnel wound 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.84a, Code 6066.       



ORDER

Entitlement to service connection for a left eye disorder is 
denied.  

Entitlement to an increased rating for enucleation of the 
right eye, residual of shrapnel wound is denied.   



		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals

 

